Exhibit 10.26

 

   LOGO [g15715img001.jpg]

Dennis G. Dracup

   One Lower Ragsdale Drive

President and Chief Executive Officer

   Monterey, CA 93940    Phone 831.648.5811    Fax 831.648.5801   
e* dennis.dracup@languageline.com    www.LanguageLine.com

December 8, 2006

Mr. Jeffrey Grace

21160 Old Ranch Court

Salinas, CA 93908

Dear Jeff:

This is to offer you the position of Chief Financial Officer effective
December 18, 2006. This is a regular, full-time and exempt employee position. In
addition, you will be appointed to the Board of Directors of Language Line
Holdings, LLC effective with your appointment and continued employment as CFO of
Language Line Services.

The compensation for this position is shown in Attachment A.

You will have access to information of a confidential nature that Language Line
Services considers and treats as its trade secret. For this reason, in addition
to the provisions in the Code of Conduct regarding trade secrets and
solicitation of customers and employees, this offer is contingent upon your
agreement that, should your employment with Language Line Services terminate for
any reason, you will refrain for a period of one-year post termination from
accepting employment or entering into any relationship with the following direct
competitors of Language Line Services: Network Omni, Tele-Interpreters, Tele
Tech, Certified Languages International, Lionbridge, and Pacific Interpreters.
In addition, you agree that this one-year prohibition is necessary to protect
Language Line Services’ trade secrets including but not limited to its sales and
marketing plan and specifications regarding its customers and that, in the event
of your resignation for any reason or termination for cause, you can obtain
employment in your occupation with businesses other than these direct
competitors of Language Line Services.

It is further specifically agreed that Language Line Services shall have the
right, as an addition to all the remedies permitted by law and in equity, to
restrain any violation of the Code of Conduct or the agreements herein. You
agree that should it be necessary for either party to file any action in court
relative to your employment with Language Line Services, venue shall be in the
Monterey County Superior Court. The restrictions on unfair competition contained
herein and in Language Line Services’ Code of Conduct are not to be construed as
permitting acts of unfair competition after a one-year period. It is agreed and
understood that you will not at any time, either before or after the one-year
period contained herein, engage in acts of unfair competition, which are
prohibited by law.



--------------------------------------------------------------------------------

LOGO [g15715img001.jpg]

 

Language Line Services has an at-will employment relationship with its
employees; either you or the company may therefore terminate employment at any
time, with or without cause.

Please confirm your agreement with the terms set forth above by your signature
on the attached employment acceptance form and return to Language Line Services,
together with the enclosed forms.

If you have any questions regarding any items in this letter, please do not
hesitate to call me for assistance at (831) 648-5811.

 

Sincerely, /s/ Dennis G. Dracup Dennis G. Dracup President and CEO

Attachments

I accept your offer of employment and the conditions of employment as set forth
in your job offer letter dated December 8, 2006.

 

/s/ Jeffrey Grace Jeffrey Grace



--------------------------------------------------------------------------------

LOGO [g15715img001.jpg]

 

Language Line Services

Jeffrey Grace Compensation Plan

Attachment A

The following are the components of your compensation.

 

A. Salary: Annual Salary of $212,300.00, paid in monthly installments of
$17,691.67.

 

B. Bonus: You will be eligible for an annual bonus paid at the Executive Officer
level, as approved by the Board of Directors and administered according to the
Language Line Services Bonus Administrative Document. See Attachment B for
detail.

 

C. Incentive Shares: A recommendation will be made to the Board of Directors to
grant you additional 500,000 Management Incentive Shares.